ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that KEVIN J. DALY of CRANFORD, who was admitted to the bar of this State in 1980, and who was suspended from practice for a period of three months by Order of the Court dated January 12, 1999, and who remains suspended at this time, should be suspended from the practice of law for a further period of three months for violating RPC 1.3 (lack of diligence) and RPC 1.4(a)(failure to communicate);
And the Disciplinary Review Board further having concluded that respondent should not be reinstated to practice until the resolution of all ethics matters currently pending against respondent;
And good cause appearing;
It is ORDERED that KEVIN J. DALY is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that no petition for reinstatement to practice be submitted until all pending disciplinary matters against respondent are concluded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.